553 F.2d 506
Shirley DAVIS, Plaintiff-Appellant,v.Otto E. PASSMAN, Congressman of the United States, Defendant-Appellee.
No. 75-1691.
United States Court of Appeals,Fifth Circuit.
May 17, 1977.

Stephen J. Katz, Monroe, La., George M. Strickler, Jr., New Orleans, La., for plaintiff-appellant.
Harold Himmelman, Washington Lawyers' Committee for Civil Rights Under Law, Washington, D. C., for Hon. Morris Udall, et al., amicus curiae (on Rehearing).
Jesse D. McDonald, Monroe, La., for defendant-appellee.
Robert E. Kopp, Appellate Sec., Civil Div., Barbara L. Herwig, Atty., Dept. of Justice, Washington, D. C., amicus curiae for the United States.
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC
(Opinion January 3, 1977, 5 Cir., 1977, 544 F.2d 865)
Before BROWN, Chief Judge, THORNBERRY, COLEMAN, GOLDBERG, AINSWORTH, GODBOLD, MORGAN, CLARK, RONEY, GEE, TJOFLAT, HILL and FAY, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that the cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.